ORDER

PER CURIAM.
Upon review of this recently docketed appeal, from the United States District Court for the District of New Jersey in district court case no. 05-5527, we consider whether the appeal should be dismissed for lack of jurisdiction.
Tony Colida sued Panasonic Corporation of North America et al. for patent infringement. Colida moved for leave to proceed in forma pauperis and requested that any hearing on the motion be conducted telephonically. The district court denied the request to conduct the hearing telephonically (although in a later order the district court indicated that it granted the request) and rescheduled the hearing date. On March 30, 2006, Colida appealed that order, incorrectly stating that the district court had denied his motion for leave to proceed in forma pauperis. The district court thereafter denied his motion for leave to proceed in forma pauperis on April 11, 2006.
Because Colida filed his notice of appeal before the district court had ruled on his motion, the appeal was premature and must be dismissed. Colida may subsequently file an appeal from the order denying his motion for leave to proceed in forma pauperis, or from the dismissal of his case, if appropriate.
Accordingly,
IT IS ORDERED THAT:
(1) This appeal is dismissed as premature.
(2) Each side shall bear its own costs.